DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 and 21 directed to a non-elected species without traverse.  Accordingly, claims 8 and 21 have been cancelled.
Allowable Subject Matter
Claim 1, 2, 4, 6 – 7, 9 – 20, and 23 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Fainberg on 02/16/2021.

The application has been amended as follows: 
	
	Claim 19. (Currently Amended). The actuation mechanism according to claim 17, wherein, said second trigger assembly is engaged with said first link through the sliding member.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious a medical device comprising a first trigger assembly and a second trigger assembly wherein the a portion of movement of said first or second trigger depends upon the movement of said second or first trigger; the medical device further comprising a driving member and an actuation mechanism; and where said actuation mechanism comprises a bias member configured for stopping said second trigger assembly until force, from the first trigger, against the driving member exceeds a predetermined limit.
The closest prior art, Felder (US 20110087220 A1), discloses a first movable trigger assembly (trigger 170), a second movable trigger assembly (button 122), and a portion of movement of said first trigger (trigger 170) and/or said second trigger (button 122) (once rack lock 150 is disengaged from 160, via button 122, trigger 170 is free to actuate independently from button 122 – paragraph [0107 – 0108]); Felder further discloses a driving member (rack 160) and a actuation mechanism (surgical instrument 100); Felder also discloses a bias (lock spring 156) configured for stopping said second trigger assembly until a force exceeds a predetermined limit (button 122 is stopped until the spring force constant of lock spring 156 is overcome and the lock is unlocked – paragraph [0103] and Fig. 32). However, Felder does not disclose or make obvious wherein the force against the driving member is from the first trigger, conversely the force of Felder comes from the second trigger. It would not have been obvious nor is there any motivation to modify the device of Felder such that the “force” applied to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        


/GEORGE J ULSH/Primary Examiner, Art Unit 3771